 JEFFERSONCITY CABINET CO.327unit, as well as the unit set forth in the contract, excludes tech-nicians.13In addition, the Employer asserts that it has groups of technicalemployees who are not represented, including "employees who assistprofessional engineers in the mathematical field . . . employees work-ing in the field of chemistry, metallurgy, hydraulics, electricity,nuclear energy, and various fields of that type. . . ."Although thesegroups were not further identified, and the record does not establishthat all of them are technical employees as defined by the Board, thePetitioner did not claim that the employees here involved were theonly unrepresented technical employees, and it seems clear, from theentire record, that inclusion of the category here sought would leaveother technical employees unrepresented.The Board will not includein any bargaining unit only a segment of the technical employees inan operation.14The Board likewise will not include such employeesin a production and maintenance unit where, as the Employer didhere, any party makes a timely objection to the inclusion of suchemployees."The circumstances that when the operation here involvedwas first established on an experimental basis, the original employeeswere transferred from a production department, and temporarilyretained their production unit status, cannot alter these well-estab-lished Board policies.For the foregoingreasons,we find that the laboratory electronicstechnicians A working in the Employer's aerophysics laboratory arenot included in the unit of which the Petitioner is the certified collec-tive-bargaining representative."We shall therefore deny the Peti-tioner'smotion for clarification which requested such inclusion.[The Board denied the motion for clarification.]18 SeeGeneral Electric Company,119 NLRB 1233.1{ Allied Chemical&Dye Corporation,120 NLRB 68;Chapman Valve ManufacturingCompany,119 NLRB 935;GeneralElectric Company,supra; Solar AircraftCo., 116NLRB 200, 202.18General Electric Company. supra;American Potash & Chemical Corporation,117NLRB 542, 544.18The foregoing is not to be taken as a new certification.JeffersonCityCabinet Co.andLocal Union No.2839,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Petitioner.Case No. 10-RC-3935.April 8, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hugh Frank Malone,120 NLRB No. 53. :328DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer?3.Shortly after the petition herein was filed by the officers ofLocal 2839, a "Supervisor" (trustee) over that Local was appointedby the International.The Supervisor thereupon suspended theLocal officers I and appointed new Local officers.Prior to the issuanceof the notice of hearing herein, withdrawal requests were filed withthe Board's Regional Office by the Supervisor and jointly by theappointed president and secretary-treasurer in the name of the Local.The Regional Director took no action with respect to the Supervisor'swithdrawal request, and that of the appointed officers was referredto the Board by the hearing officer as a motion to dismiss. In addi-tion, during the hearing the International moved for dismissal of thepetition 4These requests for withdrawal and dismissal were made1United Brotherhood of Carpenters and Joiners of America,AFL-CIO, hereinafterreferred to as the International,was permitted to intervene over objections of thePetitioner,hereinafter referred to as Local 2839,and of International Union of ElectricalRadio & Machine Workers, AFL-CIO, hereinafter referred to as the IUEThose objections-were grounded on the failure of the International to make a showing of interest amongthe employees involved hereinWe find such objections without merit,inasmuch as theInternational has placed Local 2839 under its supervisorship and particularly in view ofthe dispute between Local 2839 and the International,which is discussed more fully below.The International requested that the Board reconsider itsGeneral Box Companydecision(82 NLRB 678),which permits the filing of a petition by a contracting union during itscontract term to secure the benefits of certification.This request is denied.The Inter-national took the alternative position, with which Local 2839 agreed, that where a petitionis filed as permittedby General Box,the case is not open to intervention by a rival union.They therefore opposed the intervention of the IUE, and Local 2839 also opposed inter-vention by International Brotherhood of Electrical Workers Local Union No.760, AFL-CIO, hereinafter referred to as the IBEW.However, a union may not raise a question ofrepresentation during its contract term and at the same time assert its contract as a barto intervention by a rival union.Dongan Electric MfgCo., 116 NLRB 1440,footnote 3,and cases cited therein.The hearing officer therefore properly permitted the IUE andthe IBEW to intervene.2 The parties stipulated that the IBEW is a labor organization within the meaning ofthe Act but did not so stipulate as to the other participating unionsThe record showsthat Local 2839, the International,and the IIIE exist for the purpose of dealing withemployers,on behalf of their members,concerning grievances,labor disputes, wages, ratesof pay, hours of employment,and other conditions of work.We find, therefore, thatLocal 2839,the International,and the IIIE are labor organizations within the meaningof Section 2 (5) of the Act.Nyman-Gordon Co.,Ingalls Shepard Division,117 NLRB 75.3In order to distinguish between the opposing Local officers herein, the original slate isreferred to hereinafter as the elected officers and the new slate is referred to as theappointed officers.b The initial-basis on which dismissal is requested is that there is a fatal defect in thepetition's execution because the form was signed in blank by the recording secretary andtherefore the declaration as to the truth of the statements contained therein is false. Itisundisputed that the petition forms were signed in blank after'all the elected officershad authorized the recording secretary,in writing,to petition the Board for 'certification.On the next working day, the elected president and the Local's attorney visited theBoard's Regional Office.The necessary information was inserted in the previously signedforms during that visit.At that time the president's name was typed at the bottom of JEFFERSONCITY CABINET CO.329on the ground that the elected officers had been replaced and werewithout authority to maintain the petition.The electedofficers, onthe other hand, contend that the appointments of the Supervisor andof the appointed officers were not in accordance with the provisionsof the International's constitution and that therefore they are notauthorized to act on behalf of the Local.The Employer supportsthe position of the International, whereas the IUE supports theposition of the elected officers.The background of this disputeis asfollows :On August 4, 1956, shortly after the Employer began its opera-tions at the plant involved, the Employer and Local 2839 executeda collective-bargaining agreement, retroactive to June 1, 1956, andeffective untilMay 31, 1961.No board election or certification pre-ceded the recognition of Local 2839.The International is not aparty to that contract.From the beginning of its contractual relationship, the Local evi-dently experienced considerable difficulty in securing the support ofthe employees in the unit.As a result, the elected officers, over aperiod of about 8 months preceding the filing of this petition, dis-cussed the advisability of seeking Board certification, and it is clearthat they believed they were acting on the suggestion of the Inter-national in filing the representation petition.Thereis noquestion but that the elected officers,as such officers,had the authority to file the petition at the time they took that action.Moreover,on the evening of the date on which the petition was filed,.a specialmembership meeting was held at which the officers reportedthe step taken and stated that if the membership did not approvethe action, the petition would be withdrawn.The vote on that ques-tion resulted in unanimous approval by the membership of the main-tenanceof the petition.No subsequent vote of the membership wastaken on this question.Shortly after the petition was filed, the International, upon noti-fication by the Employer of such filing, placed the Local undersupervisorship.The reasons asserted therefor are (1) that therewas a rumor that the Local was about to strike in violation of theno-strike clause of the existing contract, and (2) that there had been"common talk" in the community that the elected officers were meet-ing with IUE representatives.The elected officers dispute the truththe form, in his presence,and he was prepared to sign it.However,the field examinerinformed him that this was unnecessary,inasmuch as it was already signedWe find nomerit in the contention that the execution of the petition was fatally defective.GeneralElectric Company Appliance Service Center,96 NLRB 566.Moreover,even if the signa-ture was affixed improperly,the Board agent was responsible for the failure of the Localpresident to sign the form after its completion.We have frequently held,under analogouscircumstances,that it would be unfair to penalize a petitioner for acting on the Boardagent's adviceSee,e.g,Montgomery Ward &Go, 118NLRB 310;Natvar Corporation,109 NLRB 1278 330DECISIONS OF NATIONALLABOR RELATIONS BOARDof these reasons.As to (1), it is uncontradicted that representa-tives of the International participated in whatever strike discussiondid take place;as to(2), the evidence consists merely of testimonyby representatives of the International that reports to this effect hadbeen received.5With respectto the withdrawal requestsby theSupervisor andthe appointed officers,it is clear that a resolution of the contentionthat their appoinments were invalidwouldrequire the interpreta-tion and application of the provisionsof theInternational's consti-tution.However,this is an internal union matter into which theBoard will not inject itself.6Therefore,we specifically do not makesuch a determination and, in accordance with our usual practice, willnot interfere herewiththe right of the parent to control its local.We accept,for purposes of this decision,the International's positionthat the appointments were validly made under the provisions of itsconstitution and that the appointed officials are the current repre-sentativesof thepetitioningLocal withfullauthorityto act for thatLocal.The only question before us,therefore, is whether the Petitionerherein should be permitted to withdraw its petition.While theBoard traditionally permits thewithdrawalof a representation peti-tion in the absence of a showing that prejudice will result,' the Boardmay, in the exercise of its administrative discretion,deny such arequest.Exercising such discretion,we believe that under the pe--culiar circumstances of this casethe Actwill be best effectuated bythe conduct of an election among the employees in the unit herein-after found appropriate."The International'smotion for dismissal of the petition must bedenied, since the International is not the party which filed the peti-tionsIn addition,it is not a party to the bargaining relationshipbetweenthe Employerand Local 2839.8 Although an IIIE representative appeared at the attorney's office atthe time theelectedofficers executedthe writtenauthorizationto file the petitionand that representa-tive assisted the attorney in phrasing the authorization,the weight of the evidence is tothe effect that his appearance at that time was unexpected.We do not believethat hisparticipation in the drafting of the authorization is a sufficient basis for finding that theelected officers were acting in collusionwith the IUE infiling the petition,since there isno evidencethat the IIIEinstigated the petition.Cf.Armco Drainage &Metal Products,Inc.,116 NLRB1260;Southeast Ohio Egg Producers,116 NLRB 1076.It may be noted,further,that the attorneywho was consulted on that occasion did not represent Local2839 in this proceeding and is not alleged to have acted for Local 2839 or for any otherlabor organization at any other time6See, eg.,The Texas Company,Port ArthurWorks and PortArthurTerminal,112NLRB 169,andPollock Paper Corporation(Waterproof-Ohio Division),115 NLRB 231.7Underwriters Salvage Companyof New York,76 NLRB 601.e Unlike our dissenting colleagues,we do not construe our decision in this case to en-graft any condition upon the processing of representation petitions under theGeneral Boxrule.Rather,we have specifically relied only upon the facts of this case and intend tolimit our decision to these facts.9 Dryden Rubber Division,ShellerManufacturing Corporation,110 NLRB 1652. SeeSection 101.17 (b) of the Board's Statements of Procedure. JEFFERSON CITY CABINET CO.331Accordingly, we deny the International's motion for dismissal andthe Supervisor's and appointed officers' requests for withdrawal ofthe petition, and find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the stipulation of the parties, we find thatall production and maintenance employees at the Employer's JeffersonCity,Tennessee,manufacturing plant, excluding all professional,technical, and clerical employees, supervisors as defined in the Actand other management personnel, plant guards, and over-the-roadtruckdrivers, constitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and FANNING, dissenting :We would permit the withdrawal of the petition.There is nodoubt that the petition was filed by the proper constituent authorityof Local 2839.Neither is there any doubt that had that authorityremained in office, it could have withdrawn its petition at any timeprior to election.We believe that the right to withdraw the petitionnecessarily and logically devolves upon the Supervisor and otherappointed officers, since they are in fact and law the present and onlyconstituent authority of Local 2839.Unlike the majority, we perceive no unusual or peculiar circum-stance which justifies this agency's intervention in the internal affairsof the labor organization, to the extent of overturning its establishedconstitutional procedures and requiring it to jeopardize its protectedstatus by forcing it to an election which it does not want, which thelaw does not command, and which both precedent and policy dictateshould not be held.The Board has long held that a petition by a recognized union togain the benefits of certification raises a question of representation.10By its decision here the majority has engrafted upon this rule acondition not otherwise imposed in the processing of our representa-tion petitions.Thus we interpret the decision to hold that henceforthwhen a petition is filed as permitted byGeneral Boxit is not governedby the traditional policy of the Board which permits its withdrawalin the absence of a showing that prejudice will result." Because suchan impediment would work unnecessary hardship upon a recognizedlabor organization and unduly prejudice it in the contractual rela-tions it already enjoys, we would not promulgate such an exceptionand would grant the request to withdraw this petition.w GeneralBoaCo., 82 NLRB 678.21Underwriter8 Salvage Company of New York, supra.